Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant provides “located at from 30% to 60%”.  Applicant fails to make clear Applicant’s intent in the above, as for example, Applicant’s intent of the words “at from”.  Claims 2-20 is/are rejected as being dependent on the above rejected claim(s).  The Office notes that other instances of the above and related indefinite is also subject to the same rejection above for the same above reasons.  See at least claim 19 as wel.l.
In claim 1, Applicant provides “located from 5% to less than 30%”.  Applicant fails to make clear Applicant’s intent in the above, as for example, Applicant’s intent of the metes and bounds of the range due to both the from and less than language.  Claims 2-20 is/are rejected as being dependent on the above rejected claim(s).  The Office notes that other instances of the above and related indefinite is also subject to the same rejection above for the same above reasons.  See for example claims 5, 6, 19 as well.
In claims 7, 8, Applicant provides “…is from 30% to 99% of the bottom…” but Applicant fails to make Applicant’s intent clear (i.e. percent of a distance, etc.?).  
In claims 7-8, Applicant provides “the top side planar area”.  There is insufficient antecedent basis for this limitation in the claim.
In claims 7-8, Applicant provides “the bottom side planar area”.  There is insufficient antecedent basis for this limitation in the claim.
In claim 9 Applicant provides “…from 33% to 99%, of the maximum height” but Applicant fails to make Applicant’s intent clear, such as Applicant’s use of “,”.
In claims 11-12, Applicant provides “the first personal care product”.  There is insufficient antecedent basis for this limitation in the claim (as Applicant previously did not require the above elements by providing with intended use).  In order to expedite prosecution, the Office notes that the products are treated as intended use.
In claim 13 Applicant provides “…from 20% to 60%, of the total…” but Applicant fails to make Applicant’s intent clear, such as Applicant’s use of “,”.
In claim 13, Applicant provides “the total planar area”.  There is insufficient antecedent basis for this limitation in the claim.
In claims 15-16, Applicant provides “a second personal care product”.  The Office notes that in claim 1 does not positively claim a first care product, so Applicant’s intent is unclear as the meaning of a second when a first it not actually required.
In claim 17, Applicant provides “of maximum height”.  Applicant fails to make clear as to whether the above is the same or different than the feature provided in claim 1.  Applicant must make use of proper the/said language.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16, 18 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fulmer (2654469).
The Office notes the significant 112 rejections above.  Nevertheless, in order to expedite prosecution, the Office notes that Fulmer discloses:
1. A packaging system (figs 1-14) for a personal care product (Applicant has not positively claimed the above feature; the prior art is fully capable of performing the above intended use of holding a product such as the above) comprising: an insert (fig 5, 7 for example also in figs 1-3), capable of securing at least a first personal care product (already addressed above), inserted into an outer sleeve (Fig 4), wherein the outer sleeve has a maximum height (any height selected along a portion of fig 4; for example the height could be the distance between elements 50 and 57 in fig 4); wherein the insert comprises: a first horizontal shelf located at from 30% to 60% of the maximum height of the outer sleeve (the Office notes the significant 112 rejections above; nevertheless, 24 is “at from” 30-60% in fig 2); a second horizontal shelf, in a plane parallel to the first horizontal shelf, located from 5% to less than 30% of the maximum height of the outer sleeve (the Office notes the significant 112 rejections above; nevertheless, 36 is a parallel to 24 is “less than 30” in fig 2); a front vertical wall (23 or 25, adjacent 45), and back vertical wall opposing the front vertical wall (23 or 25, opposite 45, such as adjacent 47), wherein the first horizontal shelf and the second horizontal shelf each connect between the front vertical wall and the back vertical wall (as shown in fig 2), wherein the first horizontal shelf and the second horizontal shelf each have at least a first through hole and a second through hole (13, 17), respectively, wherein the first and second through holes are configured to secure a first personal care product therethrough (already addressed above) wherein the outer sleeve comprises a window occupying at least a portion of a front side of the outer sleeve located at from 30% to 100% of the maximum height of the outer sleeve (the Office notes the significant 112 rejections above; nevertheless the prior art discloses element 52 and located “at from” 30-100% in fig 4), and wherein the front vertical wall of the insert is adjacent the front side of the outer sleeve (as in figs 1-2).
2. The packaging system of claim 1, wherein the first horizontal shelf is located 40% to 60% of the maximum height of the outer sleeve; and the second horizontal shelf is located from 10% to 25% of the maximum height of the outer sleeve.  With respect to the above ranges, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ranges in order to accommodate a specific sized item to be included.  Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range (such as the above ranges) because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.

3. The packaging system of claim 1, wherein there is no additional horizontal shelf greater than the height of the first horizontal shelf.  With respect to the above, it would have been obvious to one of ordinary skill in the art at the time of the invention to remove a shelf based on the sizing and the needs of the intended contents.  Further, it would have been obvious to one of ordinary skill in the art to omit an element (such as a shelf and other portions) because omission of an element and its function is obvious if the function of the element is not desired, Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).
4. The packaging system of claim 2, wherein there is no additional horizontal shelf greater than the height of the first horizontal shelf.  With respect to the above, it would have been obvious to one of ordinary skill in the art at the time of the invention to remove a shelf based on the sizing and the needs of the intended contents.  Further, it would have been obvious to one of ordinary skill in the art to omit an element (such as a shelf and other portions) because omission of an element and its function is obvious if the function of the element is not desired, Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).

5. The packaging system of claim 1, wherein the insert further comprises a bottom horizontal shelf from 0% to less than 5% of the maximum height of the outer sleeve (element 41 as shown in fig 2 within range).

6. The packaging system of claim 4, wherein the insert further comprises a bottom horizontal shelf from 0% to less than 5% of the maximum height of the outer sleeve (element 41 as shown in fig 2 within range).

7. The packaging system of claim 1, the top side planar area is from 30% to 99% of the bottom side planar area (there exists an area of a top that is within the range with respect to an area of the bottom; the Office notes that Applicant fails to define any sort of specific feature to an area).

8. The packaging system of claim 6, the top side planar area is from 30% to 99% of the bottom side planar area  (there exists an area of a top that is within the range with respect to an area of the bottom; the Office notes that Applicant fails to define any sort of specific feature to an area).
9. The packaging system of claim 1, wherein the window occupies an area of the front side of the outer sleeve located from 33% to 99%, of the maximum height of the outer sleeve (as in fig 4 where 52 between 33%-99% of the height).

10. The packaging system of claim 8, wherein the window does not occupy an area of the front side of the outer sleeve located below 33% of the maximum height of the outer sleeve (as in fig 4 where 52 between 33%-99% of the height).

11. The packaging system of claim 1, further comprising the first personal care product, wherein the first and second through holes secure the first personal care product (the Office notes the 112 rejections above; nevertheless, in order to expedite prosecution, the Office note that the device holds toothbrushes via the holes in fig 2 of which are “personal care products”).

12. The packaging system of claim 11, wherein the first personal care product is secured vertically, and the first personal care product is an oral care product (the Office notes the 112 rejections above; nevertheless, in order to expedite prosecution, the Office note that the device holds toothbrushes via the holes in fig 2 of which are “personal care products”).

13. The packaging system of claim 1, wherein the window occupies from 20% to 60%, of the total planar area of the front side.  The Office notes that if the user desired a larger gripping surface such as if the user has large hands, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify with the above range such as 33%.  Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range (such as the above ranges) because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.

14. The packaging system of claim 1, wherein the first horizontal shelf further comprises a third through-hole and the second horizontal shelf further comprises a fourth through-hole, wherein the third through-hole and the fourth through-hole are each configured to secure a second personal care product therethrough (the device includes multiple holes 13 and 17 capable of holding numerous products).

15. The packaging system of claim 14, further comprising a second personal care product, wherein the third and fourth through-holes secure the second personal care product (the Office notes the 112 rejections above; nevertheless, in order to expedite prosecution, the Office note that the device holds toothbrushes via the holes in fig 2 of which are “personal care products”).

16. The packaging system of claim 1, further comprising a second personal care product (the Office notes the 112 rejections above; nevertheless, in order to expedite prosecution, the Office note that the device holds toothbrushes via the holes in fig 2 of which are “personal care products”).

18. The packaging system of claim 1, wherein the insert further comprises at least a first side flap is essentially orthogonal to the first horizontal shelf (28), a second side flap that is also essentially orthogonal to the first horizontal shelf (32), and wherein the second side flap is essentially opposing the first side flap (as in fig 5); wherein a first line of hingeability separates the first side flap from the first horizontal shelf (as shown by dotted line in fig 5 at flaps); and a second line of hingeability separates the second side flap from the first horizontal shelf (as shown by dotted line in fig 5 at flaps).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulmer as applied to claim 1 above, and further in view of Gnadt (602422).
Fulmer discloses the claimed invention above with the exception of the following which is disclosed by Gnadt: wherein the back vertical wall extends at or greater than 95% of maximum height of the outer sleeve (wall at 12 extends at a height 95% or greater than the sleeve as in fig 10).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fulmer in view of Gnadt (by providing a wall that extends from the shelf upwards to the top of the device) in order to provide stabilizing for the insert against the sleeve of which serves to further protect the contents.  With respect to the front vertical wall does not extend above the first horizontal shelf, it would have been obvious to one of ordinary skill in the art at the time of the invention to remove a shelf based on the sizing and the needs of the intended contents.  Further, it would have been obvious to one of ordinary skill in the art to omit an element (such as a shelf and other portions) because omission of an element and its function is obvious if the function of the element is not desired, Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).


Claim(s) 13, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulmer as applied to claim 1 above, and further in view of Gnadt (5813523 Gnadt ‘523).
Fulmer discloses:
13. The packaging system of claim 1, wherein the window occupies from 20% to 60%, of the total planar area of the front side.  The Office notes that if the user desired a larger gripping surface such as if the user has large hands, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify with the above range such as 33%.  Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range (such as the above ranges) because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.
However, in order to expedite prosecution, the Office notes that if there is any question to the above, Gnadt ‘523 discloses that a window occupies from 20% to 60%, of the total planar area of the front side (as in fig 1 with clear window).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fulmer in view of Gnadt ‘523 (by providing an additional window the device) in order to permit the user to see into the device for enhanced display purposes and sales..

19, 20: Fulmer discloses the claimed invention above with the exception of the following which is disclosed by Gnadt ‘523: window of the front side of the outer sleeve extends from at a height equivalent to the height of the first horizontal shelf to less than 80% to 95% of the maximum height of the outer sleeve (as in fig 1 with clear window which is between a first shelf height and less than 95% of the maximum height); window continuously extends to at least a portion of left and right sides of the outer sleeve  (as in fig 1 with clear window occupying three panels).It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fulmer in view of Gnadt ‘523 (by providing an additional window the device) in order to permit the user to see into the device for enhanced display purposes and sales where the above range provided enhanced viewing.  Though not required, the Office again ntoes that with respect to ranges, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range (such as the above ranges) because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735